Citation Nr: 9914568	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-32 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Effective date for increased evaluation of folliculitis, 
scalp, status post excision with split thickness skin 
grafting. 

2. Entitlement to an evaluation in excess of 50 percent for 
service-connected scalp folliculitis.

3. Entitlement to a temporary total evaluation because of 
hospital treatment for a service-connected condition from 
August 21, 1977 to September 2, 1977, under 38 C.F.R. § 
4.29 (1998).

4. Entitlement to a temporary total evaluation because of 
treatment for a service-connected condition requiring 
convalescence following hospitalization from August 21 to 
September 2, 1977 under 38 C.F.R. § 4.30 (1977) & (1998).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1977 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased evaluation 
for service-connected head wounds and headaches.  The RO had 
previously granted service connection for scalp folliculitis 
status post scalp excision with split thickness skin grafting 
with an evaluation of 30 percent effective January 1, 1972.  
By rating decision in January 1997, the RO increased the 
evaluation for service-connected scalp folliculitis to 50 
percent effective April 11, 1995, under Diagnostic Code 7800.  
The veteran perfected an appeal as to the effective date of 
this award, indicating that the appropriate effective date 
should be the date of his original appeal in this issue in 
May 1978.  

In addition in November 1977, the RO denied entitlement to 
compensation under 38 C.F.R. §§ 4.29 and 4.30.  The veteran 
was not properly notified of this portion of the decision at 
that time, but was later notified in March 1996.  38 C.F.R. § 
3.103(b) (1998).  Although the veteran was not properly 
notified, in letters received in May 1978, the veteran 
indicated disagreement with this decision and Senator 
Cranston further reported the veteran's disagreement.  The 
veteran filed a formal notice of disagreement to this 
decision in May 1996, after receiving proper notification, 
following which the RO did not issue a statement of the case.  
To preserve his appellate rights, the veteran filed a VA Form 
9, substantive appeal, in December 1996, indicating his 
intention to appeal this issue to the Board and requesting a 
hearing before a Member of the Board.  In January 1997, the 
RO issued a supplemental statement of the case providing the 
relevant laws and regulation and reasons and bases for the 
denial of compensation in November 1977.  The RO indicated 
that the June 1996 statement of the case had provided the 
relevant laws and regulations.  A statement of the case must 
contain a summary of the evidence relating to the issue, a 
summary of the applicable laws and regulation and the 
determination of the RO on the issue and the reasons for the 
determination.  38 C.F.R. § 19.29 (1998).  It was the RO's 
failure to provide reasons for its determination that 
precipitated the veteran's filing of his VA Form 9, prior to 
receipt of a complete statement of the case.  The Board 
recognizes that, while received "out of sequence," which is 
to say, prior to the issuance of a statement of the case on 
the issue of entitlement to compensation under 38 C.F.R. §§ 
4.29 and 4.30, the veteran's December 1996 VA Form 9 was, 
nonetheless, sufficient to perfect his appeal as to that 
issue.  See Archbold v. Brown, 9 Vet. App. 124, 132 (1996).

Finally, the Board notes that, in September 1998, the veteran 
filed a claim for benefits under §§ 4.29 and 4.30 for 
hospitalization in February 1995.  The record contains no 
decision by the RO on this claim.  Therefore, the claim is 
referred to the RO for further action as necessary.  


FINDINGS OF FACT

1. A claim for VA benefits for an increased evaluation for 
service-connected disabilities was received on August 30, 
1977.  

2. The RO denied the claim for increased evaluation, by 
rating decision in November 1977.  

3. The veteran filed a timely notice of disagreement in May 
1978.  The RO failed to act on this notice.  

4. By rating decision in January 1997, the RO granted an 
evaluation of 50 percent for service-connected scalp 
folliculitis, effective in April 1995.  

5. The veteran's scalp scars are due to surgical skin 
grafting and scar revision in January 1974 and August 
1977.

6. Photographs, taken in November 1996, demonstrate marked 
discoloration of the veteran's scars and marked 
disfigurement of the veteran's head.  

7. The veteran was hospitalized for a period of 13 days from 
August 21 to September 2, 1977.  

8. The veteran was discharged from the hospital in September 
1977 with bandaging of the head and instructions to 
maintain the bandages until seen by the doctor.  


CONCLUSIONS OF LAW

1. The effective date for the grant of an increased 
evaluation of 50 percent for service-connected scalp 
folliculitis is August 30, 1977, the date of the receipt 
of the veteran's claim for that benefit.  38 U.S.C.A. §§ 
5107, 5110 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.160(c), 3.400 (1998).


2. The criteria for an 80 percent evaluation for service-
connected scalp folliculitis, status post excision with 
split thickness skin grafting have been met, effective 
November 13, 1996.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.118, Diagnostic Code 7800 (1998).

3. The criteria for a temporary total evaluation under 38 
C.F.R. § 4.29 for the period from August 21 to September 
2, 1977, have not been met.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 4.29.  

4. The criteria for a temporary total evaluation under 38 
C.F.R. § 4.30 for one month of convalescence following 
hospitalization from August 21 to September 2, 1977, have 
not been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.30 
(1977) & (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran filed an initial claim for VA benefits for 
service connection for shrapnel wounds to the face, jaw, and 
right leg and foot in April 1971.  The veteran's service 
medical records showed shrapnel wounds to the right cheek, 
head and neck during service in Vietnam in 1968.  The 
veteran's DD Form 214 indicated that he was awarded a Combat 
Action Ribbon and a Purple Heart with two stars, among other 
decorations and commendations for his military service.  

The veteran was hospitalized from November to December 1971 
for treatment of multiple scalp cysts.  The veteran reported 
a history of superficial scalp wounds during service in 
Vietnam.  An excisional biopsy of the scalp cyst was 
performed, which revealed a foreign body reaction of the 
scalp and reactive adenopathy of the neck.  The veteran did 
well postoperatively, but required a second incision and 
drainage of a scalp cyst during hospitalization.  

At a VA examination in August 1972, the examiner noted that 
the outstanding characteristic of the veteran was the 
multiple scalp cysts.  The examiner indicated that the cysts 
had nothing to do with the injuries that the veteran 
sustained during military service.  In light of this opinion, 
the RO denied service connection for multiple cysts by rating 
decision in September 1972.  

Another VA examination was conducted in November 1972.  The 
examiner noted review of the veteran's medical records.  The 
examiner noted tender and painful multiple confluent and 
partly fluctuating and bulging cyst formation of the scalp.  
The cysts ranged from cherry-sized to prune-sized.  The 
examiner indicated a diagnosis of severe symptomatic 
abscedens and decalvans folliculitis with multiple cyst 
formations of the scalp.  The examiner noted that it was 
difficult to evaluate how far the service injuries were the 
cause of the veteran's scalp condition, but the examiner 
believed that was a strong possibility.  

By rating decision in December 1972, the RO granted service 
connection for scalp folliculitis with a temporary total 
evaluation under 38 C.F.R. § 4.29 effective November 1971 and 
with a 30 percent evaluation effected January 1972.  

The veteran was hospitalized from January 1974 to March 1974 
with progressive tender swelling of the scalp with multiple 
sites of purulent drainage at the Wadsworth VA Hospital.  A 
final diagnosis of chronic folliculitis, status post 
7/8-scalp excision and split thickness skin graft was 
indicated.  About 9/10 of the scalp was excised with 
immediate split thickness skin grafts taken from both thighs.  
A second skin graft was performed several days later.  The 
veteran made a reasonable post-operative recovery.  

In August 1977, the veteran filed a claim for an increased 
evaluation for his service-connected disabilities and 
reported that he had an additional surgery on his head wound.  
The veteran was hospitalized from August 21, to September 2, 
1977, with diagnoses of bilateral gynecomastia.  The veteran 
underwent a mastectomy with no post-operative complications.  
The hospital records indicated that a revision of the 
veteran's forehead scars from split thickness skin graft was 
also performed at that time and his post-operative course was 
entirely uneventful.  The veteran was discharged for follow-
up as an outpatient in the plastic surgery clinic.  A revised 
copy of the veteran's discharge summary, received in December 
1996, indicated an additional diagnosis of a scalp scar.  The 
discharge nursing note indicated that the veteran's head 
dressing was dry and intact and the veteran was to keep the 
dressing intact until seen by the doctor.  

By rating decision, dated in November 1977, the RO denied an 
increased evaluation for the veteran's service-connected head 
injury and headaches, denied service connection for bilateral 
gynecomastia and for testicular atrophy and groin injury, and 
found benefits under §§ 4.29 and 4.30 were not warranted.  
The veteran was notified of the rating decision by letter 
dated in December 1977.  However, the notice of the decision 
did not indicate that any decision had been made on the 
veteran's claim under §§ 4.29 and 4.30.  

The veteran wrote to Senator Alan Cranston for assistance in 
obtaining compensation for his hospitalization from August to 
September 1977 and for a re-evaluation of the residuals of 
his 1974 head surgery.  This letter was received by the RO in 
May 1978.  Senator Cranston stated that the veteran disagreed 
with the VA denial of benefits for his hospitalization and 
disagreed with the decision denying an increased evaluation.  

In a statement, received in July 1995, the veteran, through 
his representative, stated that the treatment he received 
while hospitalized in August 1977 was directly related to his 
service-connected scalp condition and he should have had an 
increase in his disability evaluation.  

In his VA Form 9, substantive appeal, received in July 1996, 
the veteran stated that due to his scalp condition, any 
exposure to the sun results in intense headaches and pain.  
He indicated that due to the sensitivity of the scar tissue 
on his head and the lack of cushioning between the scalp and 
the skull, any bumping, jarring, or the wearing of protective 
headgear caused severe headaches.  The veteran reported that 
he also had shrapnel and scarring on the right side of his 
face.  

A VA examination for scars was conducted in November 1996.  
The veteran stated that he was hit with a mortar and had 
shrapnel to the face and head in 1968.  He indicated that, 
between 1970 and 1977, he had several surgeries to remove 
shrapnel from his head and face.  The veteran's scalp became 
chronically infected and he had his entire scalp removed in 
1977.  He reported acute pain from the keloid, inability to 
tolerate sun on his head, and inability to wear a hat because 
of acute sensitivity to touch.  The veteran stated the prior 
to surgery he had a full head of hair and felt that his 
appearance affected his ability to obtain a job.  

The examiner noted multiple areas of old well-healed scars, 
with hyper-pigmented and hypo-pigmented areas of old wound 
formation.  The scar on the head was 28 centimeters from 
occiput to frontal area and 28 centimeters from right 
temporal to right (sic) temporal area.  Significant keloid 
and adherence of the scar to the cranial bones was noted.  
The examiner noted that areas of the scar were depressed with 
no immediate inflammation, swelling, diminished vascular 
supply or ulceration noted.  The veteran was acutely 
sensitive to touch over the entire area of the scar, 
especially over the keloid at the posterior right cervical 
area.  The examiner noted significant cosmetic effect and the 
veteran reported that people stared at him.  The record 
contains unretouched photographs of the veteran's head.  The 
examiner further noted a mild range of motion deficit 
secondary to fibrous scar tissue of the posterior cervical 
spine on dorsiflexion, lateral flexion and lateral rotation.  
The examiner indicated diagnoses of a keloid scar, mainly at 
the posterior right cervical aspect with acute sensitivity 
and pain to palpation over the scar, and fibrosis of skin 
over the scalp with limited range of motion of the cervical 
spine.  

A VA general medical examination was conducted in September 
1997.  The veteran complained of acute pain of the scars on 
his head and was very conscientious about the scar.  He 
stated that people stared at him and little kids asked him 
about the disfigurement.  The veteran reported that he had to 
wear a hat whenever he was exposed to the sun because of 
acute sensitivity to heat.  The examiner noted a large scar 
over the veteran's entire cranium with adherence, keloid 
formations, and areas of depression.  There was acute 
tenderness to palpation of the veteran's cranium, especially 
at the posterior right cervical area.  The examiner noted 
severe disfigurement of the scar.  The examiner indicated a 
diagnosis of, inter alia, status post shell fragment wound 
with keloid and fibrosis of cranial scar with acute pain and 
sensitivity to palpation.  

At a hearing before the undersigned in February 1999, the 
veteran testified that he first noticed an infection in his 
scalp in 1974, which continued to worsen until surgery in 
1977.  The veteran reported that the skin graft was performed 
in 1977 and he convalesced for approximately nine months 
following discharge from the hospital.  Transcript, pp. 4-5.  
He indicated that he was unable to return to work and the 
scar tissue and skin grafts had to be redone "continually."  
Transcript, pp. 6-7.  The veteran stated that he thought the 
50 percent evaluation was low considering the surgery and 
residuals thereof.  Transcript, pp. 10-11.  


II. Analysis

Effective Date for Increased Evaluation

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (1998).  However, 
in cases involving a claim for an increased evaluation, the 
effective date may be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise, the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2) (1998).  

The Board recognizes the May 1978 letter from the veteran to 
his Senator as a notice of disagreement to the November 1977 
rating decision confirming the 30 percent evaluation of the 
veteran's service-connected scalp condition.  The Board notes 
that the letter from Senator Cranston in May 1978 
specifically stated that the veteran disagreed with the 
decision denying an increase in his compensation.  The RO did 
not issue a statement of the case on this issue until 
June 1996, following which, the veteran filed a timely 
substantive appeal.  Therefore, the November 1977 rating has 
never been final, and the date of receipt of the claim for an 
increase in service-connected disabilities is August 30, 
1977.  However, that does not end the Board's inquiry.  The 
effective date is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  The evidence of 
record shows that the veteran underwent surgery in 1974, with 
additional revision of the scars in August 1977, which 
resulted in the scalp condition currently manifested by the 
veteran, and for which he is service-connected.  The veteran 
testified that since the skin graft surgery he could not 
expose his head to the sun due to sensitivity and his head 
was very sensitive to touch, making it difficult to wear any 
sort of headgear.  The Board finds that the medical evidence, 
in connection with the veteran's statements, supports finding 
that entitlement to a 50 percent evaluation arose no later 
than the date of the veteran's claim in August 1977.  The 
veteran specifically stated in his notice of disagreement in 
May 1978 that the additional surgery was to the frontal 
hairline due to the skin drooping on his forehead.  The Board 
further finds that it is not factually ascertainable that the 
veteran was entitled to an evaluation of 50 percent prior to 
August 1977, as the medical evidence of record shows that the 
veteran underwent additional surgery on his scalp scars in 
August 1977.  

Increased Evaluation for Scalp Folliculitis

As noted above, the veteran filed a claim for an increased 
evaluation for service-connected scalp folliculitis in August 
1977.  By rating decision in January 1997, the RO found an 
evaluation of 50 percent was warranted.  At the February 1999 
hearing before the undersigned, the veteran indicated that a 
50 percent evaluation was low.  Therefore, in light of the 
above finding as to effective date, the Board must address 
whether the veteran was entitled to an evaluation in excess 
of 50 percent at any time since the August 1977 claim.  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).

Under the Schedule, disfiguring scars of the head, face, and 
neck warrant a 30 percent evaluation if they are severe, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.  A 50 percent evaluation is 
warranted for complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  
When in addition to tissue loss and cicatrization, there 
is marked discoloration, color contrast, or the like, the 50 
percent rating under Diagnostic Code 7800 may be increased to 
80 percent, and the 30 percent to 50 percent.  38 C.F.R. § 
4.118, Diagnostic Code 7800, Note.  

In the instant case, the veteran has shown marked 
disfigurement of his head.  The photographs submitted in 
connection with the VA examination in November 1996 show 
scarring on the back of the head.  The Board notes that 
the veteran's right chin scar is separately service 
connected.  The scars at issue here are not on the veteran's 
face.  However, the scars are visible from all vantages, 
as demonstrated by the November 1996 photographs.  The VA 
examiner in November 1996 noted that the veteran's scars were 
hyper-pigmented and hypo-pigmented, with significant keloid 
and adherence of the scar.  The examiner noted significant 
cosmetic effect.  The VA examiner in September 1997 noted 
severe disfigurement of the scar.  The veteran indicated that 
people stared at him and children inquired about his scar.  
As noted above, the Board found that the veteran was entitled 
to the increased evaluation of 50 percent from the date of 
his claim for increase in August 1977.  The Board finds that 
the recent medical evidence establishes marked discoloration, 
sufficient to warrant an increased evaluation of 80 percent.  
The Board notes that the evidence does not demonstrate 
discoloration until the submission of the photographs in 
November 1996.  Therefore entitlement to the increased 
evaluation is not established until that time.  

Entitlement to Benefits under 38 C.F.R. § 4.29

A temporary total disability evaluation may be granted when a 
veteran has been hospitalized in a VA or other approved 
hospital or has obtained hospital observation at VA expense 
for a service- connected disability for a period in excess of 
21 days.  38 C.F.R. § 4.29.  However, notwithstanding the 
fact that hospital admission was for a disability not 
connected with service, if during such hospitalization, 
hospital treatment for a service- connected disability is 
instituted and continued for a period in excess of 21 days, a 
total temporary disability rating will be granted from the 
first day of such treatment.  38 C.F.R. 4.29(b).  

The veteran requests a temporary total rating for his 
hospitalization from August 21, to September 2, 1977.  This 
is a period of 13 days.  As the veteran was not hospitalized 
for a period in excess of 21 days, he is not entitled to 
benefits under 38 C.F.R. § 4.29.  Since the law pertaining to 
eligibility for the claimed benefits is dispositive of this 
issue, the appellant's claim must be denied because of the 
absence of legal merit or entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Entitlement to Benefits under 38 C.F.R. § 4.30

Pursuant to 38 C.F.R. § 4.30(a) (1998), temporary total 
ratings may be assigned, if treatment of a service-connected 
disability resulted in at least one of the following:  
surgery requiring at least one month of convalescence, 
immobilization by cast (without surgery) of at least one 
major joint, or surgery with severe postoperative residuals.  
Examples of severe postoperative residuals are:  incompletely 
healed surgical wounds, therapeutic immobilization of one 
major joint or more, application of a body cast, necessity 
for house confinement, or necessity for continued use of a 
wheelchair or crutches.  38 C.F.R. § 4.30(a)(2) (1998).  The 
Board notes that effective March 1, 1989, during the pendency 
of this appeal, the VA's Schedule for Rating Disabilities 
(Schedule), 38 C.F.R. Part 4, was amended with regard to 
convalescent ratings.  54 Fed. Reg. 4280-82 (Jan. 30, 1989) 
(codified at 38 C.F.R. § 4.30).  Because the veteran's claim 
was filed before the regulatory change occurred, he is 
entitled to application of the version most favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  Prior 
to March 1, 1989, a temporary total rating may be assigned 
for hospital treatment of a service-connected disability 
resulting in:  surgery necessitating post-hospital 
convalescence; surgery with postoperative residuals shown at 
hospital discharge; or immobilization by cast.  38 C.F.R. § 
4.30 (1977).  VA noted that the regulation was amended to 
allow for convalescent ratings following outpatient surgery 
and to require a minimum of one month of convalescence for 
assignment of a temporary total evaluation.  53 Fed. Reg. 
18100 (May 20, 1988).  The regulation prior to March 1, 1989, 
had no minimum time of convalescence for entitlement to a 
total evaluation, but noted only that the initial grant of a 
total rating would be limited to one month, with the 
possibility of extensions.  38 C.F.R. § 4.30 (1977). 

The veteran originally filed a claim for compensation for his 
hospitalization and convalescence while he was still 
hospitalized in August 1977.  When properly notified of the 
November 1977 rating decision denying benefits under 38 
C.F.R. §§ 4.29 and 4.30 in March 1996, the veteran timely 
perfected an appeal to this issue.  As noted in the 
Introduction portion of this decision, the Board recognizes 
the veteran's substantive appeal as timely filed, although it 
was filed "out of sequence." See Archbold, 9 Vet. App. at 
132.  The November 1977 rating decision was not final and the 
veteran is entitled to application of the version of the 
regulation most favorable to him.  See Karnas, 1 Vet. App. at 
311.  

The hospital records from August and September 1977 indicated 
that the veteran underwent a revision of his forehead scars 
from split thickness skin graft.  His post-operative course 
was uneventful.  The discharge nursing note indicated that 
the veteran's head dressing was dry and intact, and the 
veteran was to keep the dressing intact until seen by the 
doctor.  The veteran testified at the hearing that he 
convalesced for nine months following the 1977 surgery.  
However, the surgery described by the veteran as performed in 
1977 was the procedure performed in 1974, scalp excision with 
split thickness skin grafting.  The procedure performed in 
1977 was a revision of the scars from the earlier procedure.  
Although the medical records indicated that the veteran's 
post-operative course was uneventful, the medical records 
also indicated that the veteran left the hospital with a 
bandaged head, which bandage was to remain intact until the 
veteran saw the doctor.  In the absence of medical evidence 
to indicate the need for any specific period of convalescence 
reported in the hospital discharge summary, there is no 
entitlement to benefits under § 4. 

ORDER

Entitlement to an effective date of August 30, 1977, for an 
evaluation of 50 percent for service-connected folliculitis 
is granted.  

Entitlement to an evaluation of 80 percent for service-
connected scalp folliculitis is granted, effective November 
13, 1996.

Entitlement to benefits under 38 C.F.R. § 4.29 for 
hospitalization from August 21, 1977, to September 2, 1977, 
is denied.

Entitlement to benefits under 38 C.F.R. § 4.30 (1977) 
following hospitalization from August 21, 1977, to September 
2, 1977, is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

